 

EXHIBIT 10.3

FIRST AMENDMENT TO MASTER AMENDMENT AGREEMENT

THIS FIRST AMENDMENT TO MASTER AMENDMENT AGREEMENT (this "Amendment"), dated as
of June 28, 2010, is made by and among iPRINT TECHNOLOGIES, LLC, a Delaware
limited liability company ("Buyer"), AMERICAN TONERSERV CORP., a Delaware
corporation ("ATS"), MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES, INC.), a
California corporation ("Seller"), and CHAD SOLTER, DARRELL TSO, and SCOTT
MUCKLEY (together, "Selling Shareholders").

RECITALS

The parties have entered into that certain Master Amendment Agreement, dated as
of March 30, 2010 (the "Agreement"), pursuant to which, among other things,
certain debt of Buyer was restructured.

Seller and Selling Shareholders are the holders of those certain standby letters
of credit through the Bank of Marin in the aggregate face amount of
approximately Three Hundred Sixty-five Thousand Dollars ($365,000)
(collectively, the "Bank of Marin SBLC").

Pursuant to Section 6(e) of the Agreement, Seller and Selling Shareholders have
agreed to extend the maturity date of the Bank of Marin SBLC to June 30, 2010.

Seller and Selling Shareholders have agreed to further extend the maturity date
of the Bank of Marin SBLC pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions contained herein, the parties agree as follows:

AGREEMENT


1.                  CREDIT EXTENSION.  SELLER AND SELLING SHAREHOLDERS HEREBY
AGREE TO EXTEND THE MATURITY DATE OF THE BANK OF MARIN SBLC TO DECEMBER 31, 2010
(THE "CREDIT EXTENSION").


2.                  CONSIDERATION.  SUBJECT TO SECTION 3 BELOW, IN EXCHANGE FOR
THE CREDIT EXTENSION, ATS AGREES TO PAY SELLER THREE HUNDRED SIXTY-FIVE THOUSAND
DOLLARS ($365,000) UPON THE FIRST TO OCCUR OF THE FOLLOWING EVENTS:


(A)                ATS IS SOLD TO A THIRD-PARTY ON OR BEFORE THREE YEARS FROM
THE DATE OF THIS AMENDMENT; OR


(B)               BUYER IS SOLD TO A THIRD-PARTY ON OR BEFORE THREE YEARS FROM
THE DATE OF THIS AMENDMENT.

For purposes of this Amendment the term "sold" shall mean (i) the sale of all or
substantially all of the assets of ATS or Buyer (each a "Selling Entity"); or
(ii) the closing of the acquisition of a Selling Entity by another entity by
means of merger, consolidation, or other transaction or series of related
transactions, resulting in the exchange or issuance of securities

 

--------------------------------------------------------------------------------



 

such that the stockholders or members (as the case may be) of such Selling
Entity prior to such transaction own, directly or indirectly, less than fifty
percent (50%) of the voting power of the surviving entity.

 


3.                  TERMINATION.  IN THE EVENT THAT NEITHER SELLING ENTITY IS
SOLD ON OR BEFORE THREE YEARS FROM THE DATE OF THIS AMENDMENT, ATS SHALL HAVE NO
FURTHER OBLIGATION TO MAKE ANY PAYMENT TO SELLER PURSUANT TO SECTION 2 ABOVE.


4.                  EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY AMENDED HEREBY,
THE AGREEMENT SHALL REMAIN UNCHANGED.  THE AGREEMENT, AS AMENDED HEREBY, SHALL
REMAIN IN FULL FORCE AND EFFECT.  FROM AND AFTER THE DATE OF THIS AMENDMENT,
REFERENCES TO THE AGREEMENT SHALL BE DEEMED TO REFER TO THE AGREEMENT AS AMENDED
HEREBY.


5.                  HEADINGS.  THE TITLES AND SUBTITLES USED IN THIS AMENDMENT
ARE USED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING OR
INTERPRETING THIS AMENDMENT.


6.                  NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NOTHING IN THIS AMENDMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PARTY OTHER THAN THE PARTIES HERETO, OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF
THIS AMENDMENT.


7.                  COUNTERPARTS AND SIGNATURE PAGES.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE ONE
AND THE SAME INSTRUMENT.  THE EXCHANGE OF COPIES OF THIS AMENDMENT AND OF
SIGNATURE PAGES BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL CONSTITUTE
EFFECTIVE EXECUTION AND DELIVERY OF THIS AMENDMENT AS TO THE PARTIES AND MAY BE
USED IN LIEU OF THE ORIGINAL AMENDMENT FOR ALL PURPOSES.  SIGNATURES OF THE
PARTIES TRANSMITTED BY FACSIMILE OR OTHER ELECTRONIC MEANS SHALL BE DEEMED TO BE
THEIR ORIGINAL SIGNATURES FOR ALL PURPOSES.

[Signature Page Follows]

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Master
Amendment Agreement effective as of the date first set forth above.

SELLER:

 

MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES, INC.),

  a California corporation

 

 

By:    /s/ Chad Solter                                       

         Chad Solter

Its:     President and Secretary

 

 

 

BUYER:

 

iPRINT TECHNOLOGIES, LLC

  a Delaware limited liability company

 

By:    AMERICAN TONERSERV CORP.,

           a Delaware corporation

Its:     Managing Member

 

 

         By:    /s/ Chuck Mache                              

                  Chuck Mache,
         Its:     President and CEO

 

 

SELLING SHAREHOLDERS:

 

 

/s/ Chad Solter                                                

Chad Solter

 

 

/s/ Darrell Tso                                                  

Darrell Tso

 

 

/s/ Scott Muckley                                            

Scott Muckley

ATS:

 

AMERICAN TONERSERV CORP.,

  a Delaware corporation

 

 

 

By:    /s/ Chuck Mache                                         

         Chuck Mache

Its:     President and CEO

 

3

--------------------------------------------------------------------------------

